Citation Nr: 1510170	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  14-03 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1961 to March 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United Stated Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability.  The Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of this holding, the Board has recharacterized the issue on appeal above to allow for the most favorable review of the Veteran's claim. 

A hearing was held on October 9, 2014, in St. Petersburg, Florida, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he suffers from an acquired psychiatric disorder resulting from discrimination he experienced from fellow soldiers and superior officers during his military service in Germany.
In a September 2012 statement, the Veteran indicated that he did well in basic training, but was subjected to racist treatment when he was stationed in Germany.  He described that racial slurs were regularly used and that he encountered unwritten rules that the black soldiers were not allowed to attend certain clubs with the white soldiers and were forced to wait until white soldiers filled the busses before being allowed to board, which increased the likelihood of being late returning to base.  The Veteran stated that when he complained to his superiors, his complaints were effectively ignored and he was advised that this was just the way things were, to catch an earlier bus, or simply not go off base.  The Veteran wrote that this treatment led to anger and trauma, and that unspoken threats of punishment for continued complaints led him to act out, including getting drunk prior to duty and going AWOL.  At the October 2014 Board hearing, the Veteran testified that the trauma from the treatment and the indifference of his superiors led him to drink to escape.  

The claims file contains lay statements from the Veteran's brother and girlfriend relating that whenever he speaks of the military, the Veteran constantly brings up the mistreatment by his fellow soldiers and the lack of concern and inaction of the individuals to whom he complained.  They stated that the Veteran often breaks down in tears when describing this.  Also, although complete treatment records from the Veteran's periods of incarceration have not been obtained, a 1992 presentence investigation cover sheet includes a notation that when asked about his military experience, the Veteran became upset, crying, and said it was bad and "was very racial both on the field and off."  He reported an incident when he was in uniform and was subjected to racial epithets.  

The Veteran submitted a July 2012 evaluation and opinion from a private psychiatrist, K.D.J., M.D.  The Veteran reported a history of having decompensated while in the military after 17 months due to stress he faced dealing with racial discrimination which resulted in him turning to alcohol for solace and to control his frustrations.  The psychiatrist provided axis I diagnoses of major depressive disorder, chronic and severe, generalized anxiety disorder, and history of substance abuse.  He opined that, with a reasonable degree of medical certainty, the Veteran's mental problem is directly associated with his military history and it is more likely than not that his depression and continued dysfunction is related to his military history.

The Veteran also submitted an August 2012 letter from private psychiatrist, N.S., M.D., who stated that the Veteran "has been under my care since June 2012 for the treatment of Major Depressive Disorder (296.34) due to his time spent in the military."

In October 2012, the RO received a Presentence Investigation Cover Sheet from the Department of Corrections dated in October 1992.  Under "Military History" in this report, the probation officer noted, in pertinent part, that the Veteran "was a poor historian as to any aspect of his military experience."  In this regard, he noted that the Veteran

stated he entered the U.S. Army some time in 1961 and was discharged some time in 1968.  He claims it was an honorable discharge.  He also cannot remember if he had any disciplinary actions or accommodations.  In actuality, the [Veteran] enlisted in the U S Army on 9/24/61 and was discharged on 3/25/63.  Between January and February, 1963, the [Veteran] was fined and ordered to complete extra duties.  Service records reflect myriad incidents of misconduct as well as several recorded episodes of being absent without leave.  The consequence of these actions were the [Veteran's] order to confinement in the stockade in March 19[6]3 while stationed in Germany.  Despite these actions, the [Veteran] was discharged under honorable conditions on 3/25/63.  When asked about his military experience, the [Veteran] became upset, crying and said it was bad.  When asked to elaborate on what bad was, he stated it was very racial both on the field and off.  He related an experience of coming home in his uniform in New York, when two white people [spoke to him using racial slurs].

The Veteran was provided with a VA examination for his claimed mental disorder in July 2013.  The VA examiner reviewed the claims file and personally examined the Veteran.  The Veteran reported that while he was in the Army, his alcohol use started out not being a problem, and then increased until he was using it "all the time."  The VA examiner provided a diagnosis of Mood Disorder, NOS and cocaine abuse.  He opined that the Veteran's major depressive disorder was less likely than not (less than 50 percent or greater probability) incurred in or caused by military service.  As rationale, the examiner stated that the Veteran has a longstanding history of substance abuse, which is known to contribute to mood problems.

The Veteran's service personnel records include a March 1963 psychiatric evaluation.  The Veteran was referred by his commanding officer prior to possible board proceedings for misconduct.  The evaluator noted that the Veteran's record documented punishment for AWOL and being intoxicated prior to going on duty.  He wrote that the Veteran attributed his behavior to excessive alcohol intake and impulsivity, and noted that although the Veteran felt upon his arrival in Europe that because of his racial background he would experience prejudicial behavior, he found that in his unit no one in the section or company was particularly prejudiced.  The evaluator found that this was a borderline situation, and that because of feelings that he would not be able to adjust to this environment, the Veteran was filled with doubts about his own future in the military.  The evaluator described the Veteran's prior misconduct as an immature retreat into alcohol and tendency towards short periods of AWOL.

The Veteran submitted a statement in February 2013 disagreeing with the March 1963 write-up.  He wrote that on arrival in Germany, he was surprised that the German's prejudice paled in comparison to that of the white soldiers in his unit.  He stated that this report was another example of his complaints being ignored, and vehemently denied that he ever would have reported that no one in his unit was particularly prejudiced, given his experiences with having places in town made off limits to black G.I.'s, being denied access to busses back to the base, and being subjected to threats and name calling. 

The Board finds that none of the medical opinions in this case provides an adequate basis on which the Board may make a determination about service connection.  Concerning this, the private psychiatrists did not review the claims file and showed no awareness of the March 1963 psychiatric evaluation or the October 1992 Presentence Investigation Cover Sheet.  In addition, neither doctor provided a rationale or explanation for his conclusion that the Veteran's current psychiatric disorder is due to his military service.

Similarly, the July 2013 VA examiner provided no rationale or explanation for her conclusion that the Veteran's current psychiatric disorder was more likely due to a longstanding history of substance abuse than due to experiences in military service.  In this regard, the VA examiner showed no awareness of the October 1992 Presentence Investigation Cover Sheet and, although mentioning the March 1963 Psychiatric Evaluation, did not address or mention the Veteran's contentions that his current psychiatric disorder is the result of racial discrimination and mistreatment in service.  In addition, the July 2013 VA examiner did not mention or address the favorable opinions of the private psychiatrists, although they were received prior to July 2013 examination and should have been present in the claims file at the time of the examination.

Because the medical opinions in this case do not adequately address the question of the likelihood that the Veteran's current psychiatric disorder is began in or is otherwise the result of his military service, this case must be remanded for another opinion.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  

In addition, the Veteran's complete service personnel records have not been obtained and an attempt to get them should be made on remand.  VA Forms 10-7131, Exchange of Beneficiary Information, in the claims file indicate that the Veteran may have been treated at a VA outpatient clinic in Riviera Beach, Florida, in January 1980, and at the VAMC in Gainesville, Florida, in October 1987.  Because these treatment reports may be relevant to his claim for a psychiatric disorder, an attempt should be made to obtain them on remand.  Finally, although the RO complied with its requirement under section 3.159(c)(1) of VA regulations in making two requests to obtain treatment records from the Florida Department of Corrections, before the Veteran stated in June 2013 that he would not complete VA Form 21-4142 in order to allow the VA to make a third request for the records, another request should be made on remand to have the Veteran complete the form in order to try again to obtain these records.  See VA Form 27-0820, Report of General Information, dated June 22, 2013.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to complete a VA Form 21-4142 for treatment records at Reception Medical Center, Florida Department of Corrections.  If he completes the Form, attempt to obtain treatment records from this facility.

2.  Attempt to obtain the Veteran's complete service personnel records.

3.  Attempt to obtain VA treatment records for the Veteran from the VA outpatient clinic in Riviera Beach, Florida, dated in January 1980, and at the VAMC in Gainesville, Florida, in October 1987.

4.  Schedule the Veteran for a VA Mental Disorders examination by an examiner who will provide an opinion in this case about the likelihood that a current psychiatric disorder is the result of experiences in military service.  If the Veteran fails to report for the examination, have the examiner render the opinion based on review of the record.

The examiner must review the relevant evidence in the file to include, but not limited to, the Veteran's service treatment records; the Veteran's service personnel records; a Presentence Investigation Cover Sheet from the Department of Corrections dated in October 1992, including the paragraph written under "Military History"; a July 2012 evaluation and opinion from a private psychiatrist, K.D.J., M.D. ; an August 2012 letter from private psychiatrist, N.S., M.D.; the July 2013 VA examination report; relevant lay statements in the file including those made by the Veteran.

After reviewing this evidence the examiner should state an opinion as to the likelihood that a current psychiatric disorder is the result of the Veteran's experiences in military service as opposed to it being more likely the result of some other cause or factors.  The examiner should specifically address whether it is at least as likely that a current psychiatric disorder is the result of experiences in the military service, including alleged racial discrimination and mistreatment, as it is the result of some other cause or factor.  A complete rationale for the opinion expressed must be given in the examination report.

5.  Thereafter, the RO should readjudicate the claim, and should the benefit sought on appeal remain denied, issue a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




